                                           Case 5:20-cv-02895-EJD Document 3 Filed 08/03/20 Page 1 of 4




                                   1
                                   2
                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:11-cr-00355-EJD-22
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING DEFENDANT’S
                                                 v.                                        AMENDED 28 U.S.C. § 2255 MOTION
                                  10                                                       TO VACATE AND CORRECT
                                         JORGE LUIS OLIVERA,                               CONVICTION AND SENTENCE
                                  11
                                                        Defendant.                         Re: Dkt. No. 978
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Jorge Luis Olivera’s Amended 28 U.S.C. § 2255 motion to

                                  14   vacate and correct his conviction and sentence. 28 U.S.C. § 2255 Motion to Vacate (“Mot.”), Dkt.

                                  15   978. On July 15, 2020, the Government filed its response to Defendant’s motion and requested

                                  16   that the Court resentence Defendant. Government’s Response to 2255 and Request for Plenary

                                  17   Re-Sentencing (“Response”), Dkt. 997. Thereafter, on July 30, 2020, Defendant filed his reply.

                                  18   Defendant’s Reply to Government’s Response to 28 U.S.C. § 2255 Motion to Vacate (“Reply”),

                                  19   Dkt. 1008. For the foregoing reasons, Defendant’s motion is GRANTED.

                                  20      I.      BACKGROUND

                                  21           On March 10, 2017, Defendant entered into a plea agreement and pled guilty to two

                                  22   charges: racketeering conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 1) and use of a

                                  23   firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (Count 4). See Mot.

                                  24   On June 26, 2017, the Court sentenced Defendant to 130 months in custody. Id. Pursuant to the

                                  25   sentencing order, Defendant received 70 months for Count 1 and a 60-month mandatory

                                  26   consecutive sentence for Count 4. Dkt. 766. Defendant is currently incarcerated at USP Terre

                                  27
                                       Case No.: 5:11-cr-00355-EJD-22
                                  28   ORDER GRANTING DEFENDANT’S AMENDED 28 U.S.C. § 2255 MOTION TO VACATE
                                       AND CORRECT CONVICTION AND SENTENCE
                                                                        1
                                           Case 5:20-cv-02895-EJD Document 3 Filed 08/03/20 Page 2 of 4




                                   1   Haute.

                                   2             In June 2019, the United States Supreme Court held that 18 U.S.C. § 924(c)’s residual

                                   3   clause (which Defendant was charged and sentenced under) is unconstitutionally vague. United

                                   4   States v. Davis, 139 S. Ct. 2319, 2323–24 (2019). In light of Davis, Defendant moves under 28

                                   5   U.S.C. § 2255 for his conviction and sentence to be vacated, set aside, and corrected.

                                   6      II.       LEGAL STANDARD

                                   7             A federal sentencing court is authorized to grant relief if it concludes that “the sentence

                                   8   was imposed in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

                                   9   If the court finds that relief is warranted, it must vacate and set aside the judgment and then

                                  10   discharge the prisoner, resentence him, grant a new trial, or correct the sentence as may appear

                                  11   appropriate. Id. § 2255(b). A court may retroactively apply a constitutional rule of criminal

                                  12   procedure to a prisoner’s conviction and sentence if: (1) it places a class of conduct beyond the
Northern District of California
 United States District Court




                                  13   authority of the criminal law to proscribe or (2) it announces a watershed rule of criminal

                                  14   procedure. See United States v. Brown, 415 F. Supp. 3d 901, 904 (N.D. Cal. 2019).

                                  15      III.      DISCUSSION

                                  16             On June 24, 2019, the United States Supreme Court held that the residual clause—the very

                                  17   statute Defendant was convicted under for Count Four—is unconstitutionally vague. Davis, 139

                                  18   S. Ct. at 2323–24. The Government does not dispute that Davis applies retroactively or that it

                                  19   requires the Court to vacate Defendant’s § 924(c) conviction, i.e., Count Four. See Response at 5.

                                  20   Accordingly, the Court GRANTS Defendant’s § 2255 motion and vacates Defendant’s § 924(c)

                                  21   conviction and sentence.

                                  22             The Government instead argues that this Court should resentence Defendant on the

                                  23   remaining count of conviction, i.e. Count One. See id. But, “the usual remedy is to set aside the

                                  24   counts on which illegal convictions were obtained and to leave untouched the valid convictions.”

                                  25   United States v. Barron, 172 F.3d 1153, 1160 (9th Cir. 1999). The court has “wide discretion” to

                                  26   issue whatever remedy it deems “appropriate.” Troiano v. United States, 918 F.3d 1082, 1086

                                  27
                                       Case No.: 5:11-cr-00355-EJD-22
                                  28   ORDER GRANTING DEFENDANT’S AMENDED 28 U.S.C. § 2255 MOTION TO VACATE
                                       AND CORRECT CONVICTION AND SENTENCE
                                                                        2
                                           Case 5:20-cv-02895-EJD Document 3 Filed 08/03/20 Page 3 of 4




                                   1   (9th Cir. 2019) (holding that the standard of review for a district court’s determination of the

                                   2   appropriate remedy in a § 2255 is abuse of discretion); United States v. Handa, 122 F.3d 690, 691

                                   3   (9th Cir. 1997) (Section 2255 confers on district courts “broad and flexible power” to craft an

                                   4   appropriate remedy). Indeed, just recently, this Court declined to hold a resentencing hearing in

                                   5   two comparable cases. See United States v. Cardenas, 2019 WL 7020193 (N.D. Cal. Dec. 20,

                                   6   2019); see also United States v. Cisneros, 2020 WL 4349825 (N.D. Cal. July 29, 2020). As in

                                   7   Cardenas and Cisneros, there is no need to hold a resentencing hearing because the Court can

                                   8   easily excise the 18 U.S.C. § 924(c) conviction and sentence, while leaving the 18 U.S.C.

                                   9   § 1962(d) count intact. See id. at *2; see also Brown, 415 F. Supp. 3d at 907 (declining to hold a

                                  10   resentencing hearing due to the “straightforward nature of correcting [the defendant’s] conviction

                                  11   and sentence”).

                                  12          The Government uses Troiano to argue that when a count is vacated such that it impacts
Northern District of California
 United States District Court




                                  13   the relevant Guideline range, the district court must engage in resentencing. Response at 5–7. In

                                  14   fact, in Troiano, the Ninth Circuit specifically noted that “the decision to unbundle a sentencing

                                  15   package—that is, to conduct a full resentencing on all remaining counts of conviction when one or

                                  16   more counts of a multi-count conviction are undone—rests within the sound discretion of the

                                  17   district court.” 918 F.3d at 1087 (emphasis added); see also id. at 1086–87 (“[T]he decision to

                                  18   restructure a defendant’s entire sentence when only one of the counts of conviction is found to be

                                  19   invalid is discretionary and not . . . mandatory.”). Indeed, in Troiano, “it [was] evident from the

                                  20   record . . . that Troiano’s counts of conviction were not actually grouped for sentencing in any

                                  21   material way that might have led the district court, in its discretion, to unbundle them for

                                  22   resentencing.” Id. at 1087. Hence, nothing in Troiano forbids a court (in its discretion) to decline

                                  23   to resentence, so long as the counts of conviction are grouped in such a way that they can be

                                  24   unbundled. Id.; see also id. at 1088 (noting that removing the sentencing enhancement for the

                                  25   vacated count would not have “any impact on the sentences for the unaffected counts”).

                                  26

                                  27
                                       Case No.: 5:11-cr-00355-EJD-22
                                  28   ORDER GRANTING DEFENDANT’S AMENDED 28 U.S.C. § 2255 MOTION TO VACATE
                                       AND CORRECT CONVICTION AND SENTENCE
                                                                        3
                                           Case 5:20-cv-02895-EJD Document 3 Filed 08/03/20 Page 4 of 4




                                   1            Here, it is simple to excise the sentence for Count 4. Defendant received 70 months for

                                   2   Count 1 and a 60-month mandatory consecutive sentence for Count 4. Hence, the Court can

                                   3   simply excise the 60-month mandatory sentence for Count 4 and correct Defendant’s conviction

                                   4   and sentence without having a resentencing hearing. See Brown, 415 F Supp. 3d at 907.

                                   5            Moreover, there are good reasons not to resentence Defendant. USP Terre Haute, where

                                   6   Defendant is incarcerated, has reported COVID-19 cases. Additional time could subject

                                   7   Defendant to the unnecessary risk of acquiring COVID-19. Moreover, Defendant has engaged in

                                   8   post-sentence rehabilitation and has disavowed gang membership and thus cannot associate with

                                   9   gang members. For these reasons, the Court declines to have a resentencing hearing. As

                                  10   Defendant has already served the 70-month custodial sentence on Count 1, see Dkt. 737 (in

                                  11   custody since January 30, 2014), he must be released forthwith from the custody of the Bureau of

                                  12   Prisons.
Northern District of California
 United States District Court




                                  13      IV.      CONCLUSION

                                  14            For the foregoing reasons, Defendant’s 18 U.S.C. § 924(c) conviction and sentence are

                                  15   vacated. As he has already completed his sentence for Count One, he must be released forthwith

                                  16   from the custody of the Bureau of Prisons. Nothing in this Order shall affect the five-year

                                  17   supervised release ordered for Count One. See Judgment, Dkt. 766. Finally, in light of the

                                  18   ongoing COVID-19 pandemic, Defendant must quarantine himself for 14-days upon release.

                                  19            IT IS SO ORDERED.

                                  20   Dated: August 3, 2020

                                  21                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  22                                                    United States District Judge
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case No.: 5:11-cr-00355-EJD-22
                                  28   ORDER GRANTING DEFENDANT’S AMENDED 28 U.S.C. § 2255 MOTION TO VACATE
                                       AND CORRECT CONVICTION AND SENTENCE
                                                                        4
